Exhibit CERTIFICATE OF DESIGNATION OF THE RELATIVE RIGHTS AND PREFERENCES OF THE 10% CUMULATIVE PERPETUAL SERIES A PREFERRED STOCK OF WORLD RACING GROUP, INC. The undersigned, the Chief Executive Officer of World Racing Group, Inc., a Delaware corporation (the “Corporation”), in accordance with the provisions of the Delaware General Corporation Law, does hereby certify that, pursuant to the authority conferred upon the Board of Directors by the Certificate of Incorporation of the Corporation, the following resolution creating a series of 10% Cumulative Perpetual Series A Preferred Stock, was duly adopted on December 22, 2008: RESOLVED, that pursuant to the authority expressly granted to and vested in the Board of Directors of the Corporation by provisions of the Certificate of Incorporation of the Corporation (the “Certificate of Incorporation”), there hereby is created out of the shares of Preferred Stock, par value $.01 per share, of the Corporation authorized in Article IV of the Certificate of Incorporation (the “Preferred Stock”), a series of Preferred Stock of the Corporation, to be named “10% Cumulative Perpetual Series A Preferred Stock,,” consisting of One Thousand, Five Hundred (1,500) shares, which series shall have the following designations, powers, preferences and relative and other special rights and the following qualifications, limitations and restrictions: 1.­Designation and Rank.The designation of such series of the Preferred Stock shall be the 10% Cumulative Perpetual Series A Preferred Stock, par value $.01 per share (the “Series A Preferred Stock”).The maximum number of shares of Series A Preferred Stock shall be One Thousand, Five Hundred (1,500) shares.The Series A Preferred Stock shall rank senior to the common stock, par value $.01 per share (the “Common Stock”), the Series E Convertible Preferred Stock, and the Series E-1 Convertible Preferred Stock (together, “Series E Preferred Stock”), for purposes of liquidation preference, and to all other classes and series of equity securities of the Corporation that by their terms do not rank senior to the Series A Preferred Stock (together with the Series E Preferred Stock, hereinafter referred to as “Junior Stock”).The Corporation shall not create any series of equity securities that by their terms rank senior or pari passu to the Series A Preferred Stock, without the affirmative vote or consent of the holders of at least three-fourths (3/4) of the shares of the issued and outstanding Series A Preferred Stock. 2.­Dividends. (a)Rate. Holders of Series A Preferred Stock shall be entitled to receive, on each share of Series A Preferred Stock, out of funds legally available for the payment of dividends under Delaware law, cumulative cash dividends with respect to each Dividend Period (as defined below) at a per annum rate of 10% on (i)the amount of $10,000 per share of Series A Preferred Stock and (ii)the amount of accrued and unpaid dividends on such share of Series A Preferred Stock, if any (giving effect to (A)any dividends paid through the Dividend Payment Date (as defined below) that begins such Dividend Period (other than the initial Dividend Period) and (B)any dividends (including dividends thereon at a per annum rate of 10% to the date of payment) paid during such Dividend Period).
